PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/164,678
Filing Date: 25 May 2016
Appellant(s): Feine, James



__________________
Daniel N. Lundeen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
Claims 8-9, 11-14 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the claim as a whole is indefinite. It is unclear what is required when the power level control footswitch is optionally not selected based upon the dependency of claim 7.
Regarding claim 9, the limitation “passive activation plug” is indefinite. It is unclear what is encompassed therein. While a definition for passive is present in the specification it is unclear what structure is required by the limitation of a "passive activation plug".
Regarding claim 9, the claim as a whole is indefinite. It is unclear how the foot switch can be optionally between two types of footswitches but also further require “the passive activation plug corresponding to the on/off footswitch activates a power level controller in the ultrasonic generator unit”. 
Furthermore it unclear what is encompassed by “wherein the passive activation plug corresponding to the on/off footswitch activates a power level controller in the ultrasonic generator unit when the on/off footswitch is connected, and wherein the passive activation plug corresponding to the power level control footswitch activates a power level controller in the footswitch when the power level 
Regarding claims 11, the limitation “inventory” is indefinite. It is unclear what structure the limitation of an “inventory” imparts on the "dental scaling units”.
Regarding claim 11, the limitation “assembly line workstation” is indefinite. It is unclear what structure is encompassed therein.
Regarding claim 25, the limitation “inventory” is indefinite. It is unclear what structure is required by an “inventory”.

(2) Response to Argument
On pages 13-16, appellant argues the 112b rejection of claim 8. It is unclear what is required when the power level control footswitch is optionally not selected based upon the dependency of claim 7. As claim 7 requires a selection between an on/off footswitch and a power level control footswitch. It is unclear what is encompassed in claim 8 when the power level control footswitch is not selected and is not present.
On page 16, appellant argues the 112b rejection of claim 9. It is unclear what is encompassed therein. While a definition for passive is present in the specification it is unclear what structure is required by the limitation of a "passive activation plug". That is, what structure is required which allows an activation plug to be passive according to the definition provided of passive.
On pages 16-17, appellant argues the 112b rejection of claim 11, 14, and 25’s use of “inventory”. It is unclear what is encompassed by the limitation “inventory” because an inventory can be an inventory of zero or a plurality or just one. It is unclear if “inventory” requires just the one of the current assembly as the “inventory” of excess parts could be out of stock. For these reasons, it is unclear what 
On page 18, appellant argues the 112b rejection of claim 11’s use of the “assembly line workstation”. It is unclear what is required of the assembly line workstation in the scope of the claim which is an assembly line system for assembling ultrasonic dental scaling units” an apparatus claim. It is unclear what is encompassed by the scope of the claim as it is not a method of manufacture as the body of the claim only recites the required details of the end product of the ultrasonic dental scaling system. Therefore, it is unclear if the limitation “assembly line workstation” requires anymore structure than the ground at which the assembled apparatus or not. Appellants own provided definition recites “An assembly line is a manufacturing process”… therefore it is unclear what structure is required in an apparatus claim based on the scope of what one of ordinary skill in the art would recognize.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
Conferees:
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                                                                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.